DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Monique Macek on 5 November 2021 and 9 November 2021.

The application has been amended as follows: 
Claims 3-8 (Canceled).

Drawings
	The drawings filed 28 December 2018 were previously accepted in the Office action mailed 15 March 2019.

Terminal Disclaimer
	The terminal disclaimer filed 9 November 2021 was accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection of claims 1, 9-15 and 17-22 under 35 U.S.C. 101 is withdrawn in view of the claim amendments and Applicant’s arguments on pg. 11, para. 3 to pg. 15, para. 2 in Applicant’s Remarks filed 27 September 2021 in combination with a further review of the Kingsley Declaration filed 19 May 2020. Specifically, it is found that the combination of the 
The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,712,697 is withdrawn in view of the Terminal Disclaimer filed and accepted on 9 November 2021.
The rejection of claims 1 and 9-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 9-12 and 15-16 of U.S. Patent No. 10,847,250 is withdrawn in view of the Terminal Disclaimer filed and accepted on 9 November 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 9-15 and 17-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631